NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT J. HAMILTON,                             No. 17-16770

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00661-AWI-SAB

 v.
                                                MEMORANDUM*
WASCO STATE PRISON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Albert J. Hamilton, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Hamilton did

not properly exhaust his administrative remedies or raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (describing the limited

circumstances under which administrative remedies are deemed unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so property

(so that the agency addresses the issues on the merits).” (citation, internal

quotation marks, and emphasis omitted)).

      All pending requests are denied.

      AFFIRMED.




                                          2                                     17-16770